Citation Nr: 1726809	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-49 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to death pension for a surviving spouse.

2. Entitlement to special monthly pension for a surviving spouse.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served for 20 years, from 1943 to 1963.  The appellant is the daughter of the Veteran and IKN.  She has taken over this appeal after the death of IKN and seeks benefits from the date of claim to the date of IKN's death.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision issued by the Pension Management Center in St. Paul, Minnesota.  The Regional Office (RO) in Oakland, California has jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that IKN was the Veteran's surviving spouse and was entitled to death pension and special monthly pension.  For VA purposes, the term "surviving spouse" means a person who was married to a veteran at the time of the veteran's death and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse).  38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  

The appellant contends that the Veteran and IKN never divorced and IKN had to separate from him because of abuse.  The evidence is unclear as to whether IKN and the Veteran divorced.  IKN changed her name from the last name she shared with the Veteran.  The Veteran's death certificate lists his marital status as divorced.  A June 1983 letter from the attorney executor of the Veteran's estate states that he had no surviving spouse.  The appellant contends that this is misinformation and not legal documentation of marital status.  She submitted a Judgement of Separation from May 1958, which evidences that the Veteran and IKN were married and had a legal separation in the state of New York.  The document, however, is not evidence that the divorce never took place.  Instead, a divorce would be the natural end to the separation period.  She also submitted a claim filed against the Veteran's estate for monies owed to IKN from the Judgment of Separation; the claim identifies IKN as the debtor.  She has not submitted court documentation as to the outcome of this claim, which could illuminate whether the divorce took place or not.  The Board recognizes that it may be difficult for appellant to prove that no divorce occurred.  Records are kept when events take place, not in their absence.  Nevertheless, additional information would assist the Board in determining whether IKN was the Veteran's surviving spouse.  Specifically, the AOJ should request a search for divorce records in the state of New York.     

Pension benefits are available to surviving spouses of veterans with qualifying service who meet specific income and net worth requirements.  38 C.F.R. § 3.3(b).  Special monthly pension is available to a surviving spouse who meets those requirements and is in need of aid and attendance.  38 C.F.R. § 3.351.  Pension and special monthly pension for a surviving spouse are limited to specific monetary awards and offset by the income of the surviving spouse.  See 38 U.S.C.A. § 1541.  The RO calculated IKN's income as $15,742.12, which is higher than the awards for death pension and special monthly pension.  See 38 U.S.C.A. § 1541.  

Certain unreimbursed medical expenses may be excluded from the calculation of a surviving spouse's income if they were paid for the benefit of the spouse and were in excess of five percent of the applicable maximum annual pension rate for spouses.  38 C.F.R. § 3.272(g).  The appellant contends that IKN had dementia, making it medically necessary for her to live in a facility with 24-hour supervision and the cost of this facility should be excluded from the calculation of IKN's income.  IKN lived in a retirement facility with 24-hour services, including continuous observation, care, and supervision and assistance with bathing and personal, medical and dental needs.  Documents from the facility show that it is a state-licensed non-medical care unit.  IKN's death certificate shows memory and cognitive deficits as other significant conditions contributing to death.    

Additional evidence would be helpful to determine if the cost of IKN's assisted living facility can be considered a medical expense and deducted from her income.  The AOJ should request that appellant provide information on IKN's medical treatment, to include a waiver of such records, and any other information that could evidence IKN's need for continuous supervision and care.  Such evidence will also assist in proving a need for aid and attendance as defined by 38 C.F.R. § 3.351(b).

Accordingly, the case is REMANDED for the following action:

1. Contact the New York Department of Health and Vital Statistics and request a search conducted to determine if IKN and the Veteran divorced.

2. Request appellant provide information on IKN's medical treatment, to include a waiver of such records, and any other information that could evidence IKN's need for continuous supervision and care.

3. If any issue on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




